 



Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 3
     AMENDMENT NO. 3 dated as of March 19, 2008 (this “Amendment”) to the Credit
Agreement dated as of April 15, 2005 (as in effect on the date hereof, the
“Credit Agreement”) among DEALERTRACK, INC. (the “Company”), DEALERTRACK
HOLDINGS, INC. (“Holdings”), the LENDERS party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”)
and LC Issuing Bank.
W I T N E S S E T H :
     WHEREAS, Holdings and the Company have requested that the Lenders agree to
permit certain Restricted Payments, and the Lenders are willing to do so on the
terms and conditions set forth herein;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1.  Defined Terms.  Unless otherwise specifically defined herein,
each term used herein which is defined in the Credit Agreement has the meaning
assigned to such term therein.
     SECTION 2.  Amendments to Credit Agreement.  Section 6.08(a)(iii) of the
Credit Agreement is amended by inserting the following as a new clause (D): “(D)
in the form of repurchases of common stock in Holdings publicly announced by
Holdings during the Fiscal Quarter ended March 31, 2008 so long as (1) all such
repurchases are consummated by the end of Holdings’ fiscal quarter ending on or
about March 31, 2009 and (2) the aggregate amount of all such repurchases does
not exceed $75,000,000”.
     SECTION 3.  Representations of Holdings and the Company.  Each of Holdings
and the Company represents and warrants to the Lender Parties that, as of the
Amendment Effective Date, immediately after giving effect to the amendments
effected hereby, (i) the representations and warranties of the Loan Parties set
forth in the Loan Documents will be true and (ii) no Default will have occurred
and be continuing.
     SECTION 4.  Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
     SECTION 5.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     SECTION 6.  Effectiveness.  This Amendment shall become effective on the
date (the “Amendment Effective Date”) when the Administrative Agent shall have
received from the Company, Holdings and the Required Lenders counterparts hereof
signed by each such party or facsimile or other written confirmation (in form
satisfactory to the Administrative Agent) that each such party has signed a
counterpart hereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            DEALERTRACK, INC.
      By:   /s/ Robert J. Cox         Name:   Robert J. Cox        Title:   CFO 
   

            DEALERTRACK HOLDINGS, INC.
      By:   /s/ Robert J. Cox         Name:   Robert J. Cox        Title:   CFO 
   

            JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:   /s/ Anne Biancardi         Name:   Anne Biancardi        Title:  
Vice President, Credit Executive.     

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Anne Biancardi         Name:   Anne Biancardi        Title:  
Vice President, Credit Executive     

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Karen E. Samuel         Name:   Karen E. Samuel        Title:  
Director     

            LEHMAN COMMERCIAL PAPER INC.
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

2